Entered: November 1st, 2018
                              Case 18-18061    Doc 78    Filed 11/01/18      Page 1 of 13
Signed: October 31st, 2018




                                     UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                               at Greenbelt

         In re:                                           :
                                                          :
         Ft. Howard Development, LLC,                     :   Case No.: 18-18061-WIL
                                                          :   Chapter 11 (Involuntary)
                                                          :
                   Alleged Debtor.                        :


                                           MEMORANDUM OPINION

                   Before the Court are the “Motion and Memorandum by Petitioning Creditors to Vacate

         Order Dismissing Case or, in the Alternative, to Vacate Bar to Refiling; or, in the Alternative, to

         Decline to Award Damages Upon Dismissal of Involuntary Bankruptcy Petition” (the “Motion to

         Vacate”) and the Opposition thereto filed by Gray and Associates, LLC, the state court receiver

         for the above-captioned Alleged Debtor (the “Receiver”).     The Court has considered the

         pleadings and finds that a hearing would not aid the decisional process. See Local Bankruptcy

         Rule 9013-1(b)(4). For the following reasons, the Motion to Vacate is denied.

         I.        Background

                   By way of brief background, this involuntary case was commenced on June 14, 2018, upon

         the filing of a Chapter 11 Involuntary Petition by David L. Woody (“Woody”); Zarella



                                                          1
                  Case 18-18061        Doc 78     Filed 11/01/18     Page 2 of 13



Contractors, LLC (“Zarella”); and Trinity Protection Services, Inc. (“Trinity”) (together, all three

petitioning creditors shall heretofore be referred to as the “Petitioning Creditors”). The Receiver

filed a Motion to Dismiss the Involuntary Bankruptcy Petition on June 19, 2018 (the “Motion to

Dismiss”). The Motion to Dismiss alleged, among other things, that that the Involuntary Petition

was filed in bad faith in an attempt to thwart sale proceedings in the Alleged Debtor’s ongoing

state court receivership case, and that the Petitioning Creditors failed to meet the statutory criteria

to commence this involuntary proceeding. The Petitioning Creditors opposed the Motion to

Dismiss. They then substituted Carlos Yeargen for Zarella Contractors, LLC as one of the

Petitioning Creditors in an attempt to overcome some of the alleged deficiencies with the

Involuntary Petition. After ancillary litigation involving the ability of the Receiver’s counsel to

represent it in this matter, the Court held an evidentiary hearing on the Motion to Dismiss on

August 21, 2018. At the conclusion of the hearing, the Court granted the Motion to Dismiss and

gave the Parties time to brief the issue of the Receiver’s entitlement to damages in connection with

the filing of the Involuntary Petition. The Order Dismissing Involuntary Bankruptcy Case and

Temporarily Barring Further Involuntary Petitions was entered on August 23, 2018 (the

“Dismissal Order”). The Dismissal Order barred each of the Petitioning Creditors from

commencing, or joining in the commencement of, an involuntary bankruptcy case against the

Alleged Debtor until further Order of this Court.

II.    Analysis

       The Petitioning Creditors filed the Motion to Vacate on August 31, 2018.         Relying on

Fed. R. Bankr. P. 9023, the Motion to Vacate asserts that dismissal of this case was in error for

three reasons: (i) Trinity was authorized to join the Involuntary Petition because it was in the




                                                  2
                   Case 18-18061       Doc 78     Filed 11/01/18     Page 3 of 13



process of winding up its affairs when it was filed; (ii) if Trinity, as a forfeited Maryland

Corporation, was not authorized to join the Involuntary Petition, then it could not qualify as a

petitioning creditor under 11 U.S.C. § 303(b) and could therefore, join the involuntary petition

under § 303(c); and (iii) the Receiver failed to submit any evidence that the Alleged Debtor had

more than eleven creditors, therefore, the Involuntary Petition could have been filed by less than

three petitioning creditors.   The Petitioning Creditors argue that the Court overlooked a

controlling decision from this District that, had it been considered by the Court, would have led

to a different result.   The Motion to Vacate also asserts that the Court should decline to award

any damages to the Receiver and that the Petitioning Creditors acted in good faith so the bar to

refiling should be vacated.

        Fed. R. Bankr. P. 9023 (New Trials; Amendment of Judgments), which makes Fed. R. Civ.

P. 59 applicable to bankruptcy cases, provides: “After a nonjury trial, the court may, on motion for

a new trial, open the judgment if one has been entered, take additional testimony, amend findings

of fact and conclusions of law or make new ones, and direct the entry of a new judgment.” Fed.

R. Civ. P. 59. Reconsideration of a judgment or order after its entry is an extraordinary remedy

that should be used sparingly. See Pac. Ins. Co. v. Am. Nat. Fire Ins. Co., 148 F.3d 396, 403 (4th

Cir. 1998). Rule 59(e) is not a mechanism by which an “unhappy litigant” can rehash matters a

court has already decided. In re Henning, 420 B.R. 773, 785 (Bankr. W.D. Tenn. 2009). Nor

does Rule 59(e) entitle parties to a second bite at the apple using a new legal theory based on facts

that existed at the time of the initial litigation. See The Hanover Ins. Co. v. Corrpro Companies,

Inc., 221 F.R.D. 458, 460 (E.D. Va. 2004)(“Simply put, Rule 59(e) does not provide a party with a

mechanism to just keep filing motions with new theories until it gets it right.”). Rather, courts

have recognized three grounds for amending an earlier judgment: (1) to accommodate an


                                                  3
                  Case 18-18061         Doc 78      Filed 11/01/18      Page 4 of 13



intervening change in controlling law; (2) to account for new evidence not available at trial; or (3)

to correct a clear error of law or prevent manifest injustice. See Pac. Ins. Co., 148 F.3d at 403.

        Of the three grounds to amend an earlier judgment set forth above, the only one applicable

to the Motion to Vacate is number three – to prevent manifest injustice.1 Courts have established

various guidelines to be used on a case-by-case basis when seeking to establish “manifest

injustice”. In re Henning, 420 B.R. at 785. “A movant seeking Rule 59(e) relief must be able to

show an error in the trial court that is direct, obvious, and observable.” Id. “The movant must

also be able to demonstrate that the underlying judgment caused them some type of serious

injustice which could be avoided if the judgment were reconsidered.” Id. “Essentially, ‘a

showing of manifest injustice requires that there exists a fundamental flaw in the court's decision

that without correction would lead to a result that is both inequitable and not in line with the

applicable policy.’” Id. (quoting McDaniel v. American General Fin'l. Servs., Inc., 2007 WL

2084277, *2 (W.D. Tenn. 2007)). Here, as set forth below, the Petitioning Creditors have failed

to meet their burden under Rule 9023.

        A. Trinity’s Standing as a Petitioning Creditor

        Section 303(b) of the Bankruptcy Code provides, in pertinent part:

            (b) An involuntary case against a person is commenced by the filing with the
            bankruptcy court of a petition under chapter 7 or 11 of this title—

                (1) by three or more entities, each of which is either a holder of a claim
                against such person that is not contingent as to liability or the subject of a
                bona fide dispute as to liability or amount, or an indenture trustee
                representing such a holder, if such noncontingent, undisputed claims
                aggregate at least $15,775 more than the value of any lien on property of the
                debtor securing such claims held by the holders of such claims;
1
  Again, although the Petitioning Creditors posit the Motion to Vacate as being premised on controlling
case law not considered by the Court, they do not argue that there was an intervening change in controlling
law.


                                                    4
                  Case 18-18061        Doc 78     Filed 11/01/18      Page 5 of 13




                (2) if there are fewer than 12 such holders, excluding any employee or
                insider of such person and any transferee of a transfer that is voidable under
                section 544, 545, 547, 548, 549, or 724(a) of this title, by one or more of such
                holders that hold in the aggregate at least $15,775 of such claims[.]

11 U.S.C.A. § 303(b). This Court determined at the hearing on the Motion to Dismiss that Trinity

was not eligible to be a petitioning creditor in this case because it had forfeited its right to conduct

business in the State of Maryland. See Price v. Upper Chesapeake Health Ventures, 995 A.2d

1054, 1059 (Md. Ct. Spec. App. 2010)(“[T]he charters of ... corporations [that have failed to file an

annual tax report] are repealed, annulled, and forfeited, and the powers conferred by law on the

corporations are inoperative, null, and void.”(quoting Md. Code Ann., Corps. & Ass’ns. §

3-503(d)). This Court noted that unlike a limited liability company, revival of a corporation’s

charter does not validate acts done while the corporation’s charter was forfeited. See id.

        The Petitioning Creditors now argue that Trinity could join in the Involuntary Petition as

part of its efforts to wind down its affairs. The Petitioning Creditors rely on the case of Mintec

Corp. v. Miton, 392 B.R. 180 (D. Md. 2008) in which the United States District Court for the

District of Maryland determined that “an action may be brought in the name of a corporation

whose charter has been forfeited, without naming the director-trustees as parties, but only if the

action is brought in the name of the corporation as part of a good faith liquidation or winding up of

the affairs of the corporation.” Id. at 185; see also Md. Code Ann., Corps. & Ass’ns § 3-515(c).

In Mintec, a forfeited corporation (Mintec) filed a nondischargeability complaint against a debtor

in bankruptcy. Mintec, 392 B.R. at 182. At the time it filed the adversary complaint, Mintec had

sold its assets to another company and had no employees but remained a corporate entity after the

sale of its assets for the purposes of receiving an “earn-out” over time that would expire in 2008

and to recoup its damages. Id. at 183. Mintec filed the adversary complaint to collect on a


                                                   5
                    Case 18-18061       Doc 78     Filed 11/01/18      Page 6 of 13



judgment that it had obtained against the Debtor as part of its obligations to collect any remaining

company assets in order to liquidate the company and wind up its affairs. Id. The Debtor in that

case (Milton) filed a motion to dismiss the complaint on the basis that Mintec’s charter had been

forfeited at the time that it filed the nondischargeability complaint. Id. Thereafter, Mintec

revived its corporate charter but by that time, the deadline to file a nondischargeability complaint

in the Debtor’s bankruptcy case had passed. The Bankruptcy Court concluded that under

Maryland law, Mintec’s corporate charter had been forfeited at the time it filed the adversary

complaint and upon forfeiture, the directors of Mintec became trustees vested with full title to all

corporate assets for purposes of liquidation. Id. at 183. Consequently, the Bankruptcy Court

determined that the director-trustees of Mintec could sue or be sued in their own name as trustees

or in the name of the corporation as part of their efforts to wind up Mintec’s affairs but that was not

what happened. Id. Rather, Mintec named itself as the plaintiff while it “was legally disabled

from standing as a party plaintiff” and the Court stated that the original complaint could not be

rescued by the wind-up provisions of Md. Code Ann., Corps. & Ass’ns § 3-515.” Id. The

District Court disagreed. After analyzing the seemingly conflicting forfeiture and wind-up

provisions of Maryland’s General Corporations Article, the District Court concluded that:

              [A]n action may be brought in the name of a corporation whose charter has
              been forfeited, without naming the director-trustees as parties, but only if the
              action is brought in the name of the corporation as part of a good faith
              liquidation or winding up of the affairs of the corporation.

Id. at 185. The District Court further stated that it could not “think of a more legitimate winding

up activity than an attempt to protect one of the only significant remaining assets of a corporation.”

Id. at 187.




                                                    6
                  Case 18-18061        Doc 78     Filed 11/01/18      Page 7 of 13



       The facts of this case are clearly distinguishable from Mintec. The Petitioning Creditors

neither argued nor presented any evidence prior to the Motion to Vacate to show that Trinity joined

in the Involuntary Petition as part of efforts to wind up its affairs. The issue was not even raised at

the hearing on the Motion to Dismiss. Instead, on August 20, 2018 – the day before the hearing –

Trinity filed a “Statement of Revival of Charter for Trinity Protection Services, Inc.” in which it

states that Trinity has “revived its charter per the attached statement of good standing” and “to the

extent necessary for this court to retain jurisdiction, Trinity will re-join the involuntary petition

filed to commence this case.” See Docket Entry No. 47.

       The Motion to Vacate asserts that the Petitioning Creditors did not have the opportunity to

show that Trinity filed the Involuntary Petition “as part of a good faith liquidation of winding up its

affairs.” The Court disagrees. It is undisputed that the Receiver challenged Trinity’s eligibility

to be a petitioning creditor in this case based on its corporate forfeiture. The issue was analyzed

extensively in the Receiver’s Reply Memorandum in support of its Motion to Dismiss, which

attached excerpts of the deposition testimony of Darren Gregory Hollis, Trinity’s President, as an

exhibit. The attached deposition excerpt included a statement by Mr. Hollis that Trinity is an

“operating entity with an intent to garner contracts in the future.” See Ex. O, p. 34 to Docket

Entry No. 22 and Receiver’s Ex. No. 50. Instead of addressing Trinity’s corporate standing,

however, the Petitioning Creditors focused on a new theory in their responsive pleading, namely,

that Trinity was a creditor of the Alleged Debtor as opposed to a related company under an alter

ego theory of recovery. Thereafter, Trinity filed its Statement of Revival of Charter.

Unquestionably the Petitioning Creditors had the opportunity to argue that Trinity filed the

Involuntary Petition as part of its efforts to wind up its affairs to rebut the Receiver’s contention




                                                   7
                  Case 18-18061        Doc 78     Filed 11/01/18      Page 8 of 13



that Trinity’s forfeiture rendered it ineligible to file the Involuntary Petition. They failed to do so

and cannot use Rule 59(e) to pursue this alternative theory after their initial theories failed.

       Nevertheless, even if the Court were to consider the Petitioning Creditor’s argument that

Trinity was winding up its affairs, the Motion to Vacate fails to present sufficient evidence to

establish this. Mr. Hollis’ post-dismissal affidavit, which was filed as an exhibit to the Motion to

Vacate, does not credibly support the Petitioning Creditors’ position. In seeking to clarify

statements he made during his July 6, 2018 deposition in which he stated that although Trinity did

not have any current contracts, he considered Trinity to be “an operating entity with an intent to

garner contracts in the future,” Mr. Hollis’ affidavit states that he was not referring to Trinity when

he was talking about future operations, but was talking about himself, his wife and her new

company, which was formed in 2016 to “garner the same kinds of contracts as Trinity had

performed” after the United States “began asserting tax liens against Trinity.” If this were the

case, there would have been no need for Trinity to revive its corporate charter on August 14, 2018.

The Petitioning Creditors are offering a contrived interpretation of facts to support a new legal

theory even though those facts and theories were available to them when they initially opposed the

Motion to Dismiss. As stated above, Rule 59(e) is not a mechanism by which a party may

continue to file motions with new theories until it gets it right. See The Hanover Ins. Co., 221

F.R.D. at 460.

       B. Trinity’s Eligibility to Join the Involuntary Petition Under 11 U.S.C. § 303(c).

       The Petitioning Creditors next argue that because Trinity, as a forfeited Maryland

Corporation, was not authorized to join the Involuntary Petition, then it could not qualify as a

petitioning creditor under 11 U.S.C. § 303(b) and could therefore, join the involuntary petition as




                                                  8
                  Case 18-18061        Doc 78     Filed 11/01/18      Page 9 of 13



a new creditor under § 303(c).    As with the Petitioning Creditor’s first argument, this is an

entirely new legal theory that could have been pursued earlier but for litigation strategies, it was

not. As stated above, this is not the purpose of Rule 59(e). Further, this argument is contrary to

the plain language of § 303(c), which provides:

           After the filing of a petition under this section but before the case is dismissed
           or relief is ordered, a creditor holding an unsecured claim that is not
           contingent, other than a creditor filing under subsection (b) of this section,
           may join in the petition with the same effect as if such joining creditor were a
           petitioning creditor under subsection (b) of this section.

11 U.S.C. § 303(c) (emphasis added). Subsection (b) refers to the original petitioning creditors

that filed the involuntary petition. Reading these provisions together, an original petitioning

creditor may not join in the involuntary petition at a later date. See 2 Collier on Bankruptcy ¶

303.19[1] (16th ed. 2011) (“Creditors eligible to join are those that were not petitioning creditors

under section 303(b) and who hold unsecured claims that are not contingent.”). The plain

language of § 303(c) states that relief under that subsection is not available to those creditors

“filing under subsection (b).” The Petitioning Creditor’s argument would render the

disqualifying language of § 303(c) meaningless if a defect in eligibility nullified a petitioning

creditor’s participation in the original involuntary petition so that they could be treated as a new

creditor for purposes of § 303(c) after the defect was cured. Trinity, although ultimately deemed

ineligible to file the Involuntary Petition, still filed the Involuntary Petition under § 303(b).

Therefore, it is precluded from joining in the petition at a later date by § 303(c).

       C. The Receiver’s Burden

       The Petitioning Creditor’s third argument is that the Receiver failed to submit any

evidence that the Alleged Debtor had more than eleven creditors, therefore, they assert that the




                                                   9
                Case 18-18061        Doc 78     Filed 11/01/18      Page 10 of 13



Involuntary Petition could have been filed by less than three petitioning creditors.   At the risk of

sounding like a broken record, this is another new argument that is neither based on new facts nor

a change in controlling law so it could have been pursued when opposing the Motion to Dismiss.

Regardless, the Petitioning Creditors have confused the burdens applicable to involuntary cases.

       The Petitioning Creditors cite Fed. R. Banr. P. 1003(b), which provides:

             If the answer to an involuntary petition filed by fewer than three creditors
             avers the existence of 12 or more creditors, the debtor shall file with the
             answer a list of all creditors with their addresses, a brief statement of the
             nature of their claims, and the amounts thereof. If it appears that there are 12
             or more creditors as provided in § 303(b) of the Code the court shall afford a
             reasonable opportunity for other creditors to join in the petition before a
             hearing is held thereon.

Fed. R. Bankr. P. 1003(b). Based on this Rule, the Petitioning Creditors assert that that the

Receiver had the burden of proving that the Alleged Debtor has twelve or more creditors. There

is no basis for this assertion. First, Rule 1003(b) was never invoked in this case because the

Receiver never filed an answer to the Involuntary Petition. Instead, it filed the Motion to Dismiss

as permitted by Fed. R. Bankr. P. 1011. Second, even if an answer had been filed, the Involuntary

Petition was filed by three creditors so there was no requirement under Rule 1003(b) for the

Receiver to provide a list of creditors. Under such circumstances, Fed. R. Bankr. P. 1007(a)(2)

would have applied and the Receiver would have been required to file a list of creditors to be

included on Schedules D, E/F, G, and H within seven days after entry of the order for relief. Fed.

R. Bankr. P. 1007. Nonetheless, despite the inapplicability of Rule 1003(b), the Receiver

attached a list of the creditors that received notice of the Receivership Case to the Motion to

Dismiss. See Ex. D to Docket Entry No. 6. The list, which consists of twenty five creditors, was

admitted into evidence at the hearing on the Motion to Dismiss and was not rebutted by the

Petitioning Creditors. As the Receiver argues in its Opposition to the Motion to Vacate, it was


                                                 10
                 Case 18-18061        Doc 78     Filed 11/01/18      Page 11 of 13



because of this list of creditors that the Petitioning Creditors substituted Carlos Yeargen for Zarella

as a Petitioning Creditor in order to maintain the requisite number of petitioners (three) under

§303(b)(1) and presumably why Trinity revived its charter. Had there been any doubt that the

Alleged Debtor had fewer than twelve qualifying creditors, the Involuntary Petition could have

been filed solely by creditor Woody. Again, this argument fails to warrant the extraordinary

relief afforded by Rule 59(e).

       D. Finding of Bad Faith/Temporary Bar to Refiling

       The Petitioning Creditors argue that there is a presumption that bankruptcy cases are filed

in good faith and that the temporary bar to refiling contained in the Dismissal Order was not proper

absent a finding of bad faith. The Court dismissed this case because the Involuntary Petition was

not filed by three qualifying creditors. The Court did not make any findings at the hearing on the

Motion to Dismiss as to whether the Involuntary Petition was filed in bad faith. Instead, the Court

reserved the issue of bad faith to be determined in connection with any damages sought by the

Receiver if it was determined that the Receiver had standing to request damages under § 303(i).

These issues have been briefed by the parties and are the subject of other pending motions filed in

this case and will be addressed in more detail in connection therewith. In the meantime, however,

the Court imposed a temporary bar to refiling another involuntary petition against the Alleged

Debtor, at the Receiver’s request, in order to maintain the status quo and allow the receivership

proceedings to go forward. It is undisputed that the Petitioning Creditors were forum shopping

when they filed the Involuntary Petition to stop the sale of the Alleged Debtor’s assets in the

receivership case. The Receiver also presented evidence that the delay in the sale proceedings in

the receivership case caused by the filing of the Involuntary Petition was costly because the




                                                  11
                 Case 18-18061        Doc 78     Filed 11/01/18      Page 12 of 13



Receiver was expending funds to pay security and insurance expenses to protect the receivership

estate’s assets pending the sale of those assets. See Receiver’s Ex. No. 8.

       The Court’s power to impose the temporary bar is based on §§ 105(a) and 349(a) of the

Bankruptcy Code. These provisions grant the Court broad authority to issue any order that “is

necessary or appropriate to carry out the provisions of this title” and prevent an abuse of the

bankruptcy process, including dismissing a case with prejudice. 11 U.S.C. § 105(a); see also In

re Meltzer, 535 B.R. 803, 821 (Bankr. N.D. Ill. 2015). The Court determined that a temporary bar

was necessary and appropriate in this case after counsel for the Petitioning Creditor stated at the

hearing that he had another creditor that may be interested in joining the Involuntary Petition.

Counsel made this statement after the Court determined that the Petitioning Creditors failed to

meet the statutory criteria for commencing an involuntary case. The timing of Counsel’s

statement indicated that the Petitioning Creditors were looking for another opportunity to stop the

state court receivership proceedings, which would have rendered the dismissal of the instant case

ineffective. Imposing a temporary bar prevented them from doing so pending further order of this

Court. The Court notes that the Receiver has since filed a Motion to Extend Temporary Bar

Prohibiting the Commencement of Further Involuntary Bankruptcy Petitions (the “Motion to

Extend Temporary Bar”) in which it relied on several cases where bankruptcy courts have imposed

a bar on the refiling of another involuntary petition. The Petitioning Creditors did not file an

opposition to the Motion to Extend Temporary Bar. Nevertheless, a determination of the bad

faith, if any, of the Petitioning Creditors in filing the Involuntary Petition will impact the Court’s

determination regarding the duration of the bar on refiling. At this time, the Court will keep the

temporary bar in place to preserve the status quo pending a determination of the Petitioning

Creditors’ alleged bad faith.


                                                  12
                Case 18-18061        Doc 78     Filed 11/01/18     Page 13 of 13



       E. The Receiver’s Entitlement to Damages

       The final argument raised in the Motion to Vacate addresses whether the Alleged Debtor or

the Receiver incurred damages as a result of the Involuntary Petition. No damages were awarded

in the Dismissal Order. In fact, the Receiver’s entitlement to any damages is still under

consideration by the Court and will be determined after the evidentiary hearing scheduled for

November 28, 2018. Accordingly, this argument is premature and will be addressed in

connection with other pending motions filed in this case.

III.   Conclusion

       For all of these reasons, the Court finds that the Motion to Vacate fails to establish a basis

to warrant the extraordinary remedy of altering or amending the Dismissal Order under Rule 59(e).

An Order consistent with this Memorandum will be entered contemporaneously herewith.




cc:    All Parties
       All Counsel
       United States Trustee



                                   END OF MEMORNDUM




                                                13
